 


109 HR 4509 IH: To designate the facility of the United States Postal Service located at 1271 North King Street in Honolulu, Oahu, Hawaii, as the 
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4509 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Abercrombie (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 1271 North King Street in Honolulu, Oahu, Hawaii, as the Hiram L. Fong Post Office Building. 
 
 
1.Hiram L. Fong Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1271 North King Street in Honolulu, Oahu, Hawaii, shall be known and designated as the Hiram L. Fong Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Hiram L. Fong Post Office Building. 
 
